     KAUFMAN DOLOWICH & VOLUCK, LLP
 1   Stefan R. Dandelles (IL ARDC #6244438), pro hac vice
 2   sdandelles@kdvlaw.com
     135 S. LaSalle Street, Suite 2100
 3   Chicago, Illinois 60603
     Telephone:     (312) 646-6742
 4   Facsimile:     (312) 759-0402
 5
     Attorneys for Defendant
 6   ASPEN SPECIALTY INSURANCE
     COMPANY
 7

 8                    UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 9

10    AMERICAN PACIFIC MORTGAGE                          Case No. 2:17-CV-02065-TLN-AC
      CORPORATION,
11                                                       STIPULATION TO EXTEND
                                   Plaintiff,            DISCOVERY DATES; ORDER
12
             vs.                                         Action Transferred to this Court:
13                                                       October 5, 2017
14    ASPEN SPECIALTY INSURANCE
      COMPANY,
15
                                   Defendant.
16

17

18
19     AMERICAN PACIFIC MORTGAGE CORPORATION AND ASPEN SPECIALTY
20   INSURANCE COMPANY’S STIPULATION TO EXTEND DISCOVERY DATES AND
                   MODIFY PRETRIAL SCHEDULING ORDER
21
            NOW COMES Plaintiff, American Pacific Mortgage Corporation (“American Pacific”)
22
     and Defendant, Aspen Specialty Insurance Company (“Aspen”), by and through their respective
23

24   counsel, and hereby submit the following stipulation to extend discovery dates and request

25   modification of the Court’s scheduling order pursuant to Rule 16 of the Federal Rules of Civil
26   Procedure.
27

28
                                                  -1-
                                                   Recitals
 1

 2           1.      On January 19, 2018, this Court’s Scheduling Order set the following dates for

 3   the completion of discovery, including expert discovery:

 4                All discovery, with the exception of expert discovery: September 14, 2018
                  Disclosure of expert witnesses:                        November 15, 2018
 5
                  Dispositive motions heard:                             March 21, 2019
 6

 7           2.      The parties have worked diligently to complete discovery, including participating

 8   in written discovery, serving subpoenas for documents on third parties, and attempting to

 9   schedule firm dates for depositions. From February 23, 2018 until May 8, 2018, Aspen made
10   three (3) productions totaling hundreds of pages of documents as part of its rolling production of
11
     documents in response to American Pacific’s discovery requests. From June 22, 2018 until
12
     September 11, 2018, American Pacific made six (6) productions totaling tens of thousands of
13
     pages of documents as part of its rolling production of documents in response to Aspen’s
14

15   discovery requests. Aspen has also issued two (2) subpoenas to third parties and received written

16   responses along with documents. On August 16, 2018, American Pacific responded to Aspen’s

17   First Set of Requests for Admission. On August 15, 2018 and September 5, 2018, American
18
     Pacific issued a Second and Third Set of Requests for Production to Aspen, respectively. On
19
     September 5, 2018, American Pacific also issued its First Set of Special Interrogatories
20
     (consisting of a single interrogatory) to Aspen. The parties are also in the process of scheduling
21
     the depositions of party deponents and certain third parties, which will likely take place starting
22

23   in early October, and into November and likely December.

24           3.      Defendant anticipates the need to take at least 10 depositions in this case, and
25   Plaintiff plans to take five depositions at this time.
26
27

28
                                                      -2-
             4.      Due to the number of documents produced in this case by parties and non-parties,
 1

 2   certain outstanding and unresolved discovery issues that may require this Court’s intervention,

 3   and scheduling issues with deponents and counsel, depositions cannot be set until late-September

 4   or October at the earliest. Such non-expert depositions are almost certain to extend into December
 5
     2018.
 6
             5.      The parties have met and conferred and agree to the proposed discovery schedule
 7
     set forth herein.
 8
                                                Stipulation
 9

10           Accordingly, based upon the foregoing, the parties hereby STIPULATE that:

11           1. The deadline for completion of all discovery, with the exception of expert discovery,
12                shall be continued to January 17, 2019.
13
             2. The deadline for disclosure of expert witnesses shall be continued to March 18, 2019.
14
             3. The deadline for dispositive motions to be heard shall be continued to July 18, 2019.
15
             IT IS SO STIPULATED.
16

17

18   Dated: September 14, 2018                        HANSON BRIDGETT LLP

19
                                                   By: /s/ Raymond H. Sheen              _____
20                                                    Raymond H. Sheen
21                                                     Attorneys for Plaintiff
22                                                     AMERICAN PACIFIC MORTGAGE
                                                       CORPORATION
23

24

25

26   Dated: September 14, 2018                         KAUFMAN DOLOWICH & VOLUCK, LLP

27

28
                                                     -3-
                                                By: _/s/ Stefan R. Dandelles_________________
 1                                                 Stefan R. Dandelles
 2
                                                    Attorneys for Defendant
 3                                                  ASPEN SPECIALTY INSURANCE
                                                    COMPANY
 4

 5                                                ORDER
 6
           Having read and considered the parties’ Stipulation to Extend Discovery Dates, IT IS
 7
     HEREBY ORDERED THAT:
 8
           1. The deadline for completion of all discovery, with the exception of expert discovery,
 9
               shall be continued to January 17, 2019.
10

11         2. The deadline for disclosure of expert witnesses shall be continued to March 18, 2019.

12         3. The deadline for dispositive motions to be heard shall be continued to July 25, 2019.
13
     PURSUANT TO STIPULATION, IT IS SO ORDERED:
14

15
     Dated: October 15, 2018
16

17

18
                                             Troy L. Nunley
19                                           United States District Judge

20

21

22

23

24

25

26
27

28
                                                  -4-
